Name: Decision of the EEA Joint Committee No 20/98 of 6 March 1998 amending Annex XV (State aid) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  research and intellectual property;  iron, steel and other metal industries;  economic policy
 Date Published: 1998-10-08

 8.10.1998 EN Official Journal of the European Communities L 272/35 DECISION OF THE EEA JOINT COMMITTEE No 20/98 of 6 March 1998 amending Annex XV (State aid) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XV to the Agreement was amended by Decision of the EEA Joint Committee No 85/97 (1); Whereas the Commission has adopted Commission Decision No 2496/96/ECSC of 18 December 1996 establishing Community rules for State aid to the steel industry (2), replacing Commission Decision No 3855/91/ECSC (3) establishing Community rules for aid to the steel industry, which expired on 31 December 1996; Whereas Commission Decision No 3855/91/ECSC was incorporated into the EEA Agreement by EEA Joint Committee Decision No 7/94; Whereas Decision No 2496/96/ECSC of 18 December 1996 is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 Point la (Commission Decision No 3855/91/ECSC) of Annex XV to the Agreement shall be replaced by: 1a. 396 S 2496: Commission Decision No 2496/96/ECSC of 18 December 1996 establishing Community rules for State aid to the steel industry (OJ L 338, 28.12.1996, P. 42). The provisions of the Decision shall for the purposes of the present Agreement, be read with the following adaptations: (a) the term Commission  shall read competent surveillance authority as defined in Article 62 of the EEA Agreement ; (b) the term compatible with the common market  shall read compatible with the functioning of the EEA Agreement ; (c) in Article 2, the following shall be added: or, in the case of an EFTA State, Chapter 14 of the Procedural and substantive rules in the field of State aid as adopted by the EFTA Surveillance Authority on 15 May 1996 (4) (5) ;. (d) in Article 3, the following shall be added: or, in the case of an EFTA State, Chapter 15 of the Procedural and substantive rules in the field of State aid, as adopted by the EFTA Surveillance Authority on 19 January 1994 (6), in conformity with the criteria for their application to the EC steel industry, and in the similar industry in the EFTA States, outlined in the Annex to this Decision ; (e) in the Annex to the Decision the term Community guidelines on State aid  shall read the procedural and substantive rules in the field of State aid, as adopted by the EFTA Surveillance Authority on 19 January 1994, ; (f) the first sentence of Article 4(1) shall read, Aid towards the costs of payments to workers of EC steel undertakings, and similar undertakings in the EFTA States, made redundant or accepting early retirement may be deemed compatible with the common market provided that: ; (g) in Article 4(1 )(c), the following shall be added: or, in the case of an EFTA State, the aid relative to the payments does not exceed what may be granted to an EC steel undertaking in a similar situation ; (h) in Article 6(1), under the EC Treaty  shall read under the EC Treaty or the Agreement between the EFTA States on the Establishment of a Surveillance Authority and a Court of Justice ; (i) in Article 6(4) and (5), Article 88 of the ECSC Treaty  shall read Article 88 of the ECSC Treaty and the corresponding procedure set out in the Agreement between the EFTA States on the establishment of a surveillance authority and a Court of Justice . Article 2 The texts of Decision No 2496/96/ECSC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 7 March 1998 provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European. Communities. Done at Brussels, 6 March 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 160, 4.6.1998, p. 44. (2) OJ L 338, 28.12.1996, p. 42. (3) OJ L 362, 31.12.1991, p. 57.